DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 27 January 2022, with respect to claims 2, 6 and 10 have been fully considered and are persuasive, particularly in that it would not have been obvious to combine the references to anticipate the claim limitation of “the auxiliary wiring comprises same material as the source wiring” and “the common electrode is electrically connected to the auxiliary wiring via a contact hole of an insulating film”.  The rejection of 23 November 2021 has been withdrawn. 
Allowable Subject Matter
Claims 2, 6 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 recites, inter alia, a liquid crystal display device comprising: a pixel electrode having a plurality of openings; a common electrode comprising a region that overlaps with the pixel electrode in a plan view; a top-gate transistor electrically connected to the pixel electrode; a source wiring electrically connected to the top-gate transistor; and an auxiliary wiring arranged in almost parallel to the source wiring in the plan view, wherein the openings are not connected to each other, wherein the auxiliary wiring comprises same material as the source wiring, wherein each of the pixel electrode and the common electrode has a light-transmitting property, and wherein the 
Claim 6 recites, inter alia, a liquid crystal display device comprising: a first pixel electrode having a plurality of openings; a second pixel electrode having a plurality of openings; a common electrode comprising a region that overlaps with the first pixel electrode in a plan view and a region that overlaps with the second pixel electrode in the plan view; a first top-gate transistor electrically connected to the first pixel electrode; a second top-gate transistor electrically connected to the second pixel electrode; a source wiring electrically connected to the first top-gate transistor and the second top- gate transistor; and an auxiliary wiring arranged in almost parallel to the source wiring in the plan view, wherein the openings are not connected to each other, wherein the auxiliary wiring comprises same material as the source wiring, wherein each of the first pixel electrode, the second pixel electrode and the common electrode has a light-transmitting property, and wherein the common electrode is electrically connected to the auxiliary wiring via a contact hole of an insulating film.
Claim 10 recites, inter alia, a liquid crystal display device comprising: a first pixel; a second pixel adjacent to the first pixel in an extending direction of a source wiring in a plan view; and an auxiliary wiring arranged in almost parallel to the source wiring in the plan view, wherein the first pixel and the second pixel each comprising: a top-gate transistor electrically connected to the source wiring, a first conductive film electrically connected to a semiconductor film of the top- gate transistor, a first electrode having a plurality of openings and electrically connected to the semiconductor film via the first conductive film, and a second electrode comprising a region that overlaps with the first 
None of the prior art of record alone or in combination discloses the claimed invention.
Moon et al. (US 6,421,039) discloses a liquid crystal display device (fig. 22) comprising a first pixel (270, lower), a second pixel (270, upper) adjacent to the first pixel in an extending direction of the a source wiring (265) in plan view; and an auxiliary wiring (common lines; col. 8 lines 50-59; connecting 230) arranged in almost parallel to the source wiring (265 fig. 22) in plan view, wherein the first pixel and the second pixel each comprising: a transistor (at 220) electrically connected to the source wiring (265), a first conductive film (connected to 270) electrically connected to a semiconductor film (305 in fig. 23C) of the transistor (see figs. 23B-23C.), a first electrode (270 in fig. 22) having a plurality of openings and electrically connected to the semiconductor film via the first conductive film (see fig. 23c), and a second electrode (230 fig. 22) comprising a region that overlaps the first electrode in plan view, wherein the openings are not connected, wherein each of the first electrode (270 fig. 22, col. 8 lines 35-40, indium tin oxide) and the second electrode (230 col. 8 lines 45-50; indium tin oxide) has a light 
Battersby (US 6,380,009) discloses a liquid crystal display device, wherein the the transistor is a top-gate transistor (column 1, lines 5-10).
However, Moon does not expressly disclose wherein the auxiliary wiring comprises same material as the source wiring, and wherein the second conductive film is electrically connected to the auxiliary wiring via a contact hole of an insulating film, nor would it have been obvious to do so in combination.
Claims 3-5, 7-9 and 11-19 are allowed by virtue of dependency from claims 2, 6 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/4/2022